It is conceded that the deceased and Hattie Edmunds were married January 23, 1921, and they lived very happily together until June, 1923, at which time the deceased went north where he could receive higher wages. He wrote letters to his wife after going north, acknowledging the paternity of child of which his wife was then pregnant. The sole question is the paternity of Eddie *850Brown Napper# for whose benefit an award was made. Award unanimously affirmed,- with edsts td the State Industrial Board. Present — Hill# P. J.# Rhodes,MeNaméé, Crapser and Bliss, JJ.